Citation Nr: 0217560	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-24 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

(The issues of entitlement to service connection for 
prostate cancer, bilateral fibrotic interstitial changes in 
the lungs, and metastatic left kidney carcinoma, and whether 
new and material evidence has been submitted to reopen a 
claim of service connection for colon cancer, will be 
addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
August 1941 to July 1957, and in the U.S. Air Force from 
July 1957 to November 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hypertension and colon cancer.  In that 
decision, the RO also denied entitlement to service 
connection for prostate cancer, bilateral interstitial 
fibrotic changes in the lungs, and metastatic left kidney 
carcinoma.  The veteran subsequently perfected timely 
appeals regarding each of these issues.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) 
in August 2000 and Supplemental Statements of the Case 
(SSOCs) in October 2001 and February 2002.

In the June 2001 rating decision, the RO also denied 
entitlement to service connection for bilateral hearing 
loss, tinnitus, and post-traumatic stress disorder (PTSD).  
The veteran also appealed those issues.  However, in an 
October 2001 rating decision, the RO granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and PTSD.  The veteran did not 
express disagreement with either the disability ratings or 
effective dates assigned in that rating decision.  Thus, 
these issues have been resolved, and are not currently on 
appeal before the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claim of entitlement to 
service connection for prostate cancer, bilateral fibrotic 
interstitial changes in the lungs, and metastatic left 
kidney carcinoma, and whether new and material evidence has 
been submitted to reopen a claim of service connection for 
colon cancer, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran was advised of that rating decision in a September 
1993 letter, and did not appeal.

2.  Evidence submitted in since the August 1993 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, denying the veteran's 
claim of entitlement to service connection for hypertension, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).

2.  Evidence submitted since the final August 1993 rating 
decision wherein the RO denied service connection for 
hypertension is not new and material; thus, that claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 1986, the veteran filed a formal claim of 
entitlement to service connection for "hypertension Nov. 
1961".  He reported having received treatment for this 
disability from several private physicians in 1982 and 1985.  
In an attached statement, the veteran indicated that he had 
been retained in service beyond the regular date for early 
discharge in 1961 because of high blood pressure readings.

The RO subsequently obtained the veteran's service medical 
records for the period from 1957 to 1961.  These records are 
negative for any diagnosis of hypertension.  In a report of 
medical examination dated in June 1957, the veteran's blood 
pressure was found to be 114/76 while sitting, 110/72 while 
recumbent, and 128/78 while standing.  In a report of 
medical examination dated in June 1959, it was noted that 
the veteran had experienced excessive worry for the past six 
months due to family problems.  The examiner noted that he 
had mild elevation of blood pressure due to anxiety and 
family problems.  A three-day blood pressure check revealed 
findings of 134/82 on the first morning, 142/96 on the first 
evening, 134/84 on the second morning, 140/84 on the second 
evening, 138/84 on the third morning, and 140/84 on the 
third evening.  The average reading over this three-day 
period was noted to be 138/83.  The examiner noted a finding 
of high blood pressure.  In a report of medical examination 
completed for retirement in June 1961, the examiner found 
the veteran's blood pressure to be 124/84.  The examiner 
indicated that the veteran had a history of high blood 
pressure in June 1959 with the average for a three-day 
recheck of 138/83.

In a November 1986 rating decision, the RO denied 
entitlement to service connection for hypertension.  The RO 
concluded that the evidence did not show that the veteran 
had been diagnosed with hypertension during service.  The 
veteran was notified of this decision in a December 1986 
letter.

In January 1989, the veteran filed another formal claim of 
entitlement to service connection for hypertension.  He 
reported having been diagnosed with this disability in 1961.

The veteran subsequently submitted private medical records 
in support of his claim.  Among these records was a May 1967 
hospital record in which it was noted that he had "a history 
of some hypertension."  In another medical record, dated in 
December 1970, an examiner noted that the veteran had a 
history of high blood pressure.  Examination findings 
included a notation that the veteran's blood pressure was 
136/90.  The RO also obtained additional private treatment 
records, which revealed that he received treatment for a 
variety of problems throughout 1988 and 1989.

In a June 1989 rating decision, the RO denied entitlement to 
service connection for hypertension on the basis that the 
disability had not been shown in service.  In a June 1989 
notification letter, the RO advised the veteran that two of 
his claims had been denied, but no mention was made of his 
claim of entitlement to service connection for hypertension.

In August 1993, the veteran filed a formal claim of 
entitlement to service connection for several disabilities, 
including hypertension.  He reported having received 
treatment for his various disabilities from two private 
physicians since 1991.

Shortly thereafter, in an August 1993 rating decision, the 
RO noted that this claim had been previously denied in 1986 
on the basis that hypertension had not been diagnosed in 
service or within one year of separation from service.  The 
RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hypertension.  The veteran was notified of 
this decision in a September 1993 letter.

In a statement received in January 2000, the veteran 
indicated that he wished to reopen his claim of entitlement 
to service connection for hypertension.  In a response 
letter issued in March 2000, the RO advised the veteran as 
to what the evidence must show to "well ground" his claim. 

In the June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for hypertension.  
The veteran subsequently appealed that decision.  In his 
Substantive Appeal (VA Form 9) received in December 2000, 
the veteran asserted that he had first developed 
hypertension while on active duty in the military.

The RO subsequently obtained the veteran's VA outpatient 
treatment records, which show that he was described as 
having a history of hypertension on several occasions 
throughout 2000.

In February 2001, the RO obtained copies of the veteran's 
complete service medical records from his service in the 
Navy from 1941 to 1957.  These records are negative for any 
elevated blood pressure or findings of hypertension.

In the October 2001 SSOC, the RO denied the veteran's claim 
of entitlement to service connection for hypertension.  
Thereafter, in May 2002, the RO issued a letter to the 
veteran informing him of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In the letter, the RO 
explained to the veteran what kind of evidence he must 
submit in order to reopen a previously denied claim.  The RO 
also advised the veteran that VA had a responsibility to 
obtain treatment records that he identified on his behalf.

In a February 2002 SSOC, the RO continued to deny the 
veteran's claim of entitlement to service connection for 
hypertension.  The claims folder was subsequently forwarded 
to the Board.


II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of 
a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants 
attempting to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist 
the claimant in reopening his or her claim.  66 Fed. Reg. 
45,628.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOCs, and various correspondence provided by the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty 
to assist him in obtaining any evidence that may be relevant 
to this appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
In this regard, the Board notes the letter issued in May 
2002, in which the RO advised the veteran of the enactment 
of the VCAA, and explained to the veteran that VA would 
obtain records that he identified on his behalf.  
Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  New and material evidence - hypertension

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
hypertension, and to have considered the claim on a de novo 
basis in the October 2001 and February 2002 SSOCs, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new-and-material-evidence analysis 
in claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

In November 1986, the RO denied the veteran's claim of 
entitlement to service connection for hypertension.  In that 
decision, the RO essentially concluded that hypertension had 
not been shown to have manifested during service or within 
one year of discharge from service.  Because the veteran did 
not express disagreement with that rating decision within 
one year of receiving notification, the Board finds that the 
November 1986 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Thereafter, in January 1989, the veteran expressed a desire 
to reopen his claim.  In a June 1989 rating decision, the RO 
continued to deny entitlement to service connection for 
hypertension.  However, the notification issued to the 
veteran shortly after that decision failed to mention the 
denial of this claim; thus, the Board is of the opinion that 
the June 1989 rating decision did not become final.  
Nevertheless, in an August 1993 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for hypertension that had been originally denied 
in 1986.  The veteran was notified of that decision in a 
September 1993 letter.  Because he did not express 
disagreement with that rating decision within one year of 
receiving notification, the Board finds that the August 1993 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The Board recognizes that, although service medical records 
from the veteran's period of service in the Air Force were 
associated with the record prior to the August 1993 rating 
decision, service medical records from his earlier period of 
service in the Navy were not associated with the record 
until 2001.  In Hayre v. West, 188 F.3rd 1327 (Fed. Cir. 
1999), the Federal Circuit Court held that a grave 
procedural error involving the duty to assist, such as 
failing to obtain service medical records specifically 
requested by the veteran, could vitiate the finality of the 
adjudication of a claim for service connection.  Although 
the Board has considered whether the failure to obtain the 
veteran's remaining service medical records could vitiate 
the finality of the August 1993 rating decision, we believe 
the facts of this case to be distinguishable from the facts 
in Hayre.  

In particular, the Board notes that, in Hayre, the claimant 
had specifically requested that the RO obtain the service 
medical records in question.  In the present case, the 
veteran specifically reported in formal claims submitted in 
August 1986 and January 1989 that his hypertension had first 
manifested in 1961.  As discussed above, the RO did obtain 
service medical records from the veteran's final period of 
service in the Navy, which lasted from 1957 to 1961.  Thus, 
in this instance, the RO did obtain the pertinent service 
medical records identified by the veteran.  At no time prior 
to the August 1993 rating decision did the veteran ever 
assert that he was treated for high blood pressure or 
hypertension prior to 1957, nor was there any evidence of 
record to suggest that such was the case.  Therefore, the 
Board concludes that the RO's failure to obtain service 
medical records from the veteran's military service in the 
Navy prior to 2001 did not constitute the sort of "grave 
procedural error" contemplated by the Federal Circuit in its 
Hayre decision.  

Furthermore, the Board notes that more recent Court 
decisions have substantially limited the scope of the 
Federal Circuit's holding in Hayre.  In Simmons v. West, 
14 Vet. App. 84, 89 (2000), the Court noted that the Federal 
Circuit seemed to have placed substantial weight on three 
factors, one of which was the fact that the VA assistance 
sought was specifically requested.  See also Dixon v. Gober, 
14 Vet. App. 168 (2000).  See also Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001) (limiting Hayre to factual 
situations where RO breached duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency); en banc 
review ordered, 275 F.3d 1365 (Fed. Cir. 2002) (re-argued 
July 9, 2002).

In short, because the veteran did not express disagreement 
with that rating decision within one year of receiving 
notification, the Board finds that the August 1993 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or 
after August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for hypertension.  Since the August 1993 rating decision, 
the veteran has submitted a number of medical records 
showing that he had received recent treatment for 
hypertension.  He has also submitted his own contention that 
his hypertension first manifested while on active duty.  In 
addition, as discussed in detail above, the RO obtained the 
veteran's service medical records for his period of service 
in the Navy from 1941 to 1957.  These records were not 
associated with the record at the time of the 1993 rating 
decision.

With respect to the treatment records submitted by the 
veteran in support of his claim, the Board notes that these 
records were apparently submitted as evidence of a current 
disability.  However, we believe that these records are 
essentially cumulative of previously submitted evidence.  In 
particular, the Board notes that there was substantial 
evidence of record prior to the August 1993 rating decision 
showing that the veteran had hypertension, and the RO 
specifically accepted that the veteran had such a disability 
in the text of the rating decision.  The basis of the RO's 
denial, however, was not that there was no evidence of a 
current disability.  Instead, the RO concluded that the 
evidence did not show that hypertension had been incurred in 
or aggravated by service.  Thus, the Board finds that the 
recent treatment records, which merely show that he still 
had a current disability, are cumulative of previously 
submitted evidence, and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

As noted above, the veteran has also reiterated his 
assertion that hypertension first manifested while on active 
duty.  Because statements to this effect were already of 
record at the time of the August 1993 rating decision, the 
Board finds that it his recent statements are clearly 
cumulative of previously submitted evidence, and not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In regard to the service medical records from the veteran's 
period of service in the Navy, the Board notes that these 
records are entirely negative for any findings or treatment 
for high blood pressure.  These records are also negative 
for any diagnoses of hypertension.  Thus, these records do 
not in any way suggest that the veteran's claimed 
hypertension was incurred in or aggravated by service.  
Accordingly, the Board finds that these records do not bear 
directly and substantially upon the specific matter under 
consideration, and are not so significant that they must be 
considered in order to fairly decide the merits of the 
claim.

In summary, the Board concludes that the evidence submitted 
by the veteran does not constitute new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for hypertension.  Thus, the benefits sought on 
appeal must be denied.


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for hypertension 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

